

114 SJ 27 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Secretary of Agriculture relating to inspection of fish of the order Siluriformes.
U.S. Senate
2015-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA114th CONGRESS1st SessionS. J. RES. 27IN THE SENATE OF THE UNITED STATESDecember 7, 2015Mr. McCain (for himself and Ms. Ayotte) introduced the following joint resolution; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Secretary of Agriculture relating to inspection of fish
			 of the order Siluriformes.
	
 That Congress disapproves the rule submitted by the Secretary of Agriculture relating to Mandatory Inspection of Fish of the Order Siluriformes and Products Derived From Such Fish (80 Fed. Reg. 75590; December 2, 2015), and such rule shall have no force or effect.